Allowable Subject Matter

Claims 1 and 4-6 are allowed in light of the amendment filed on 12/23/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
a robot, the robot including:  an arm rotatably connected to the base; a distance sensor configured to detect a distance between the arm and an object and generate an output signal when the distance sensor detects that the object is located within a predetermined distance to the arm; and a controller, the controller including: a connection port to which the distance sensor is selectively connected; a memory configured to store a program; and Serial No. 16/801,577Page 2 of 8a processor configured execute the program so as to: detect whether the distance sensor is connected to the connection port of the controller; operate the robot in a first mode when the processor detects that the distance sensor is not connected to the connection port; move the arm only at a first displacement speed in the first mode, the first displacement speed being equal to or lower than a predetermined speed; operate the robot by switching between the first mode and a second mode when the processor detects that the distance sensor is connected to the connection port; and move the arm either at the first displacement speed or at a second displacement speed in the second mode based on the output signal from the distance sensor, the second displacement speed being faster than the predetermined speed. 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B